NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MATTHEW JAMES GRIFFIN,                          No.    18-16782

                Plaintiff-Appellant,            D.C. No. 2:17-cv-03664-GMS-
                                                DMF
 v.

GRIJALVA, an administrator, SCC; et al.,        MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Matthew James Griffin, a Hawaii state prisoner formerly incarcerated in

Arizona, appeals pro se from the district’s judgment dismissing his 42 U.S.C.

§ 1983 action alleging access-to-courts claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011). We reverse and remand.

      The district court dismissed Griffin’s action for failure to state a claim.

However, Griffin alleged that at Saguaro Correctional Center (“SCC”), he was

denied both physical access to SCC’s law library and legal assistance, and he was

instead required to use a paging system in order to obtain access to legal materials.

He also alleged that his requests for legal materials through the paging system were

denied, and that his legal property was withheld and he was able to access it only

once. These allegations, liberally construed, are “sufficient to warrant ordering

[defendants] to file an answer.” Wilhem v. Rotman, 680 F.3d 1113, 1116 (9th Cir.

2012); Silva v. Di Vittorio, 658 F.3d 1090, 1101-04 (9th Cir. 2011) (discussing

access-to-courts claims arising from “active interference”), overruled on other

grounds as stated by Richey v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015);

Toussaint v. McCarthy, 801 F.2d 1080, 1109-10 (9th Cir. 1986) (paging system

that replaces a prisoner’s physical access to the law library fails to provide prisoner

with a meaningful chance to explore his legal remedies; the state must either

provide prisoners with access to a law library or legal assistance), abrogated in

part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).

      Griffin’s motion to hear the appeal on the original record (Docket Entry No.

                                           2                                    18-16782
11) is granted.

      REVERSED and REMANDED.




                               3   18-16782